


Exhibit 10.5

 

INTERACTIVE BROKERS GROUP, INC.

 

2007 STOCK INCENTIVE PLAN

(as of December 16, 2014)

 

PURPOSES OF THE PLAN.  The purposes of the Interactive Brokers Group, Inc. 2007
Stock Incentive Plan (the “Plan”) are to further the long-term growth of
Interactive Brokers Group, Inc. (the “Company”), to the benefit of its
stockholders, by providing incentives to the directors, officers, employees,
contractors and consultants of the Company and its subsidiaries who will be
largely responsible for such growth, and to assist the Company in attracting and
retaining executives of experience and ability on a basis competitive with
industry practices.  The Plan permits the Company to provide incentive
compensation in the form of, or based upon the value of, the Company’s Class A
common stock, $0.01 par value (“Common Stock”), of the types commonly known as
restricted stock, stock appreciation rights and performance shares, as well as
other types of equity-based incentive compensation (collectively, the “Awards”).

 

ADMINISTRATION OF THE PLAN.  The Plan shall be administered by the Compensation
Committee of the Board of Directors or such other committee of two or more
directors as the Board of Directors of the Company may from time to time
designate (the “Committee”).  Subject to the provisions of the Plan, the
Committee shall have exclusive power to select the officers or other key
employees to participate in the Plan, to determine the type, size and terms and
conditions of Awards (including, but not limited to, restrictions as to
transferability or forfeiture, exercisability or settlement of an Award and
waivers or accelerations thereof, based in each case on such considerations as
the Committee shall determine) and all other matters to be determined in
connection with any Award to be made to each Participant selected, and to
determine the time or times when Awards will be granted; provided, however, that
if the Committee is not the Compensation Committee of the Board of Directors,
then an Award granted hereunder by the Committee to any Participant will be
revoked if such Award is not thereafter ratified by the Compensation Committee
of the Board of Directors.  The Committee’s interpretation of the Plan or of any
Awards granted thereunder shall be final and binding on all parties concerned,
including the Company and any Participant.  The Committee shall have the
authority, subject to the provisions of the Plan, to correct any defect or
supply any omission or reconcile any inconsistency in the Plan, and to adopt,
revise and rescind such rules, regulations, guidelines, forms of agreements and
instruments relating to the Plan as it may deem necessary or advisable for the
administration of the Plan.

 

PARTICIPATION.  The Committee shall select from the officers and other key
employees of the Company and its subsidiaries (the “Participants”) the persons
who will receive Awards pursuant to the Plan.  The term “subsidiary” shall mean
any entity a majority of the total combined voting power of whose equity
securities is beneficially owned, directly or indirectly, by the Company and any
entity otherwise controlled by the Company, including, without limitation, IBG
LLC, a Connecticut limited liability company.  Participants may receive multiple
Awards under the Plan.

 

SHARES OF STOCK SUBJECT TO THE PLAN.  Subject to adjustment as provided in
Section 6(a) hereof, 9,200,000 shares of Common Stock may be issued pursuant to
Awards under the Plan.  Shares to be issued under the Plan may be either
authorized but unissued shares

 

--------------------------------------------------------------------------------


 

of Common Stock or shares of Common Stock held by the Company as treasury
shares, including shares acquired by purchase.

 

No Award may be granted if the number of shares of Common Stock to which such
Award relates, when added to the number of shares of Common Stock previously
issued under the Plan and the number of shares of Common Stock which may then be
acquired pursuant to other outstanding, unexercised Awards, exceeds the number
of shares of Common Stock available for issuance pursuant to the Plan.  If any
shares of Common Stock subject to an Award are forfeited or such Award is
settled in cash or otherwise terminates or is settled for any reason whatsoever
without an actual issuance of shares of Common Stock to the Participant, any
shares of Common Stock counted against the number of shares of Common Stock
available for issuance pursuant to the Plan with respect to such Award shall, to
the extent of any such forfeiture, settlement, or termination, again be
available for Awards under the Plan; provided, however, that the Committee may
adopt procedures for the counting of shares of Common Stock relating to any
Award to ensure appropriate counting, avoid double counting, and provide for
adjustments in any case in which the number of shares of Common Stock actually
distributed differs from the number of shares of Common Stock previously counted
in connection with such Award.  Notwithstanding anything to the contrary herein,
any shares of Common Stock retained by the Company in satisfaction of the
Participant’s obligation for withholding taxes shall not again be available for
issuance as Awards under the Plan.

 

AWARDS.

 

(a)                                 General.  Awards under the Plan may include,
but need not be limited to, shares of Common Stock that may be subject to
certain restrictions and to a risk of forfeiture (“Restricted Stock”), rights to
receive the appreciation of Common Stock from the date of grant to the date of
exercise (“SARs”) and a book-entry unit with an initial value equal to Common
Stock on the date of grant (“Performance Shares”). The Committee may also make
any other type of Award payable in, or valued in whole or in part by reference
to, shares of Common Stock (“Stock-Based Awards”) deemed by the Committee to be
consistent with the purposes of the Plan.  Awards may be granted on the terms
and conditions set forth in this Section 5.

 

(b)                                 Vesting, Other Performance Requirements and
Forfeiture.  In making Awards under the Plan, the Committee may, on the date of
grant or thereafter, (i) specify that the right to exercise, receive, retain
and/or transfer such Award shall be conditional upon the fulfillment of
specified conditions, including, without limitation, completion of specified
periods of service in the employ of the Company or its subsidiaries, and/or the
achievement of specified business and/or personal performance goals, and
(ii) provide for the forfeiture of all or any portion of any such Awards in
specified circumstances.  The Committee may also specify by whom and/or in what
manner the accomplishment of any such performance goals shall be determined. 
Notwithstanding the foregoing, the Committee shall retain full power to
accelerate or waive any such condition as it may have previously imposed.  All
Awards shall be evidenced by an Award agreement.

 

(c)                                  Term of Awards.  The term of each Award
shall, except as otherwise provided herein, be for such period as may be
determined by the Committee; provided,

 

2

--------------------------------------------------------------------------------


 

however, that in no event shall the term of any Award exceed a period of ten
years from the date of grant.

 

(d)                                 Restricted Stock.  The Committee may grant
Restricted Stock to Participants on the following terms and conditions:

 

(i)                                     Restricted Stock shall be subject to
such restrictions on transferability and other restrictions, if any, as the
Committee may impose at the date of grant or thereafter, which restrictions, if
any, may lapse separately or in combination at such times, under such
circumstances (including, without limitation, upon achievement of performance
criteria if deemed appropriate by the Committee), in such installments, or
otherwise, as the Committee may determine.  Except to the extent restricted
under the Award agreement relating to the Restricted Stock, a Participant
granted Restricted Stock shall have all of the rights of a shareholder
including, without limitation, the right to vote Restricted Stock and the right
to receive dividends (whether in cash or in shares of Common Stock) thereon.

 

(ii)                                  Except as otherwise determined by the
Committee, at the date of grant or thereafter, upon termination of employment
prior to specific vesting dates, shares of Restricted Stock and any accrued but
unpaid dividends that are at that time subject to restrictions shall be
forfeited.

 

(iii)                               Restricted Stock granted under the Plan may
be evidenced in such manner as the Committee shall determine.  If certificates
representing Restricted Stock are registered in the name of the Participant,
such certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and, if the
Committee so determines, the Company shall retain physical possession of the
certificate representing such Restricted Stock (whether or not vested).

 

(e)                                  Stock Appreciation Rights.  The Committee
is authorized to grant SARs to Participants on the following terms and
conditions:

 

(i)                                     A SAR shall confer on the Participant to
whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one share of Common Stock on the date of exercise
over (B) the Fair Market Value of one share of Common Stock on the date of grant
of the SAR (the “Grant Value”).  For purposes of the Plan, the term “Fair Market
Value” is the mean of the high and low sales prices of the Common Stock on the
relevant date as reported on the stock exchange or market on which the Common
Stock is primarily traded, or, if no sale is made on such date, then Fair Market
Value is the weighted average of the mean of the high and low sales prices of
the Common Stock on the next preceding day and the next succeeding day on which
such sales were made as reported on the stock exchange or market on which the
Common Stock is primarily traded.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  The Committee shall determine the time or
times at which a SAR may be exercised in whole or in part, the method of
exercise, method of settlement, form of consideration payable in settlement, the
method by which shares of Common Stock will be delivered or deemed to be
delivered to Participants, and any other terms and conditions of any SAR.

 

(f)                                   Performance Shares.  The Committee is
authorized to grant Awards of Performance Shares to Participants with a value
equal to the Fair Market Value of one share of Common Stock on the date of
grant.  An Award of Performance Shares shall vest and become payable to a
Participant after a specified period of continued employment with the Company or
a subsidiary or upon the achievement of specified performance goals, as
determined by the Committee.  Settlement of Performance Shares shall be made in
cash or shares of Common Stock or any combination thereof, as determined by the
Committee.

 

(g)                                  Other Stock-Based Awards.  The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants Stock-Based Awards, in addition to those provided in Sections 5(d),
(e) and (f) hereof, as deemed by the Committee to be consistent with the
purposes of the Plan, including Stock-Based Awards granted in substitution for
any other right of a Participant to receive payment of compensation from the
Company or a subsidiary.  The Committee shall determine the terms and conditions
of such Awards.

 

(h)                                 Cash Payments.  The Committee is authorized,
subject to limitations under applicable law, to grant to Participants cash
payments, including cash payments of dividend equivalents with respect to a
specified number of shares of Common Stock, whether awarded separately or as a
supplement to any other Award.  The Committee shall determine the terms and
conditions of such cash payment Awards.

 

(i)                                     Certain Qualifying Awards.  The
Committee, in its sole discretion, may grant an Award to any Participant with
the intent that such award qualifies as “performance-based compensation” under
Section 162(m) of the Internal Revenue Code of 1986, as amended (“Code”) (a
“Qualifying Award”).  The right to receive or retain any award granted as a
Qualifying Award (other than a SAR) shall be conditional upon the achievement of
specified performance goals during a calendar year or such other period (a
“Performance Period”) as may be established by the Committee.  Performance goals
shall be established in writing by the Committee prior to the beginning of each
Performance Period, or at such other time no later than such time as is
permitted by the applicable provisions of the Code.  Such performance goals,
which may vary from Participant to Participant and Award to Award, shall be
based upon the attainment of specific amounts of, or increases in, one or more
of the following:  the Fair Market Value of Common Stock, revenues, operating
income, cash flow, earnings before income taxes, net income, earnings per share,
stockholders’ equity, return on equity, underwriting profits, compound growth in
net loss and loss adjustment expense reserves, loss ratio or combined ratio of
the Company’s insurance businesses, operating efficiency or strategic business
objectives consisting of one or more objectives based on meeting specified cost
targets, business expansion goals and goals relating to acquisitions or
divestitures, all

 

4

--------------------------------------------------------------------------------


 

whether applicable to the Company or any relevant subsidiary or business unit or
entity in which the Company has a significant investment, or any combination
thereof as the Committee may deem appropriate.  Each performance goal may be
expressed on an absolute and/or relative basis, may be based on, or otherwise
employ, comparisons based on internal targets, the past performance of the
Company and/or the past or current performance of other companies, may provide
for the inclusion, exclusion or averaging of specified items in whole or in
part, such as catastrophe losses, realized gains or losses on strategic
investments, discontinued operations, extraordinary items, accounting changes,
and unusual or nonrecurring items, and, in the case of earnings-based measures,
may use or employ comparisons relating to capital, shareholders’ equity and/or
shares outstanding, assets or net assets.  Prior to the payment of any Award
granted as a Qualifying Award, the Committee shall certify in writing that the
performance goals were satisfied.  The maximum number of shares of Common Stock
with respect to which Qualifying Awards may be granted to any Participant in any
calendar year shall be 1,000,000 shares of Common Stock, subject to adjustment
as provided in Section 6(a) hereof.

 

(j)                                    Form of Payment.  Subject to the terms of
the Plan and any applicable Award agreement, payments or transfers to be made
under the Plan upon the grant or exercise of an Award may be made in such forms
as the Committee shall determine, including, without limitation, cash, shares of
Common Stock, other Awards, or other property, and may be made in a single
payment or transfer, or on a deferred basis.  The Committee may, whether at the
time of grant or at any time thereafter prior to payment or settlement, permit
(subject to the requirements of applicable law and any conditions as the
Committee may from time to time establish) a Participant to elect to defer
receipt of all or any portion of any payment of cash or shares of Common Stock
that would otherwise be due to such Participant in payment or settlement of an
Award under the Plan.  (Such payments may include, without limitation,
provisions for the payment or crediting of reasonable interest in respect of
deferred payments credited in cash, and the payment or crediting of dividends in
respect of deferred amounts credited in Common Stock equivalents.)

 

(k)                                 Exchange and Buy Out Provisions; Limitation
on Repricing.  The Committee may at any time offer to exchange or buy out any
previously granted Award for a payment in cash, shares of Common Stock, other
Awards, or other property based on such terms and conditions as the Committee
shall determine and communicate to a Participant at the time that such offer is
made.  Notwithstanding the foregoing, unless such action is approved by the
Company’s stockholders, the Grant Value of a SAR may not be reduced (except
pursuant to Section 6), nor may a SAR be cancelled and a new SAR granted in
consideration therefore (whether for the same or a different number of shares)
issued at a Grant Value less than the Grant Value of the SAR cancelled.

 

DILUTION AND OTHER ADJUSTMENTS.

 

(a)                                 Changes in Capital Structure.  In the event
of any corporate transaction involving the Company (including, without
limitation, any subdivision or combination or exchange of the outstanding shares
of Common Stock, stock dividend, stock split, spin-off, split-off,
recapitalization, capital reorganization, liquidation, reclassification of
shares

 

5

--------------------------------------------------------------------------------


 

of Common Stock, merger, consolidation, extraordinary cash distribution, or
sale, lease or transfer of substantially all of the assets of the Company), the
Board of Directors of the Company shall make such equitable adjustments as it
may deem appropriate in the Plan and the Awards thereunder, including, without
limitation, an adjustment in (i) the total number of shares of Common Stock
which may thereafter be issued pursuant to Awards under the Plan, (ii) the
number of shares of Common Stock with respect to which Qualifying Awards may be
granted to any Participant in any calendar year under Section 5(i) hereof, and
(iii) the Grant Price or other price or value at the time of grant relating to
any Award.  Moreover, in the event of any such transaction, the Board of
Directors of the Company may provide in substitution for any or all outstanding
Awards under the Plan such alternative consideration as it may in good faith
determine to be equitable under the circumstances and may require in connection
therewith the surrender of all Awards so replaced.  Agreements evidencing Awards
may include such provisions as the Committee may deem appropriate with respect
to the adjustments to be made to the terms of such Awards upon the occurrence of
any of the foregoing events.

 

(b)                                 Tender Offers and Exchange Offers.  In the
event of any tender offer or exchange offer, by any person other than the
Company, for shares of Common Stock, the Committee may (i) make such adjustments
in outstanding Awards and authorize such further action as it may deem
appropriate to enable the recipients of outstanding Awards to avail themselves
of the benefits of such offer, including, without limitation, acceleration of
the payment of outstanding Awards payable, in whole or in part, in shares of
Common Stock and/or (ii) cancel any outstanding Award and cause the holder
thereof to be paid, in cash or shares of Common Stock, or any combination
thereof, the value of such Award based upon the price per share of Common Stock
received or to be received by other shareholders of the Company in the tender
offer or exchange offer.

 

(c)                                  Limits on Discretion to Make Adjustments. 
Notwithstanding any provision of this Section 6 to the contrary, no adjustment
shall be made in any outstanding Qualifying Awards to the extent that such
adjustment would adversely affect the status of that Qualifying Award as
“performance-based compensation” under Section 162(m) of the Code.

 

MISCELLANEOUS PROVISIONS.

 

(a)                                 Right to Awards.  No employee or other
person shall have any claim or right to be granted any Award under the Plan.

 

(b)                                 Rights as Stockholders.  A Participant shall
have no rights as a holder of Common Stock by reason of Awards under the Plan,
unless and until shares of Common Stock are actually issued to the Participant.

 

(c)                                  No Assurance of Employment.  Neither the
Plan nor any action taken thereunder shall be construed as giving any employee
any right to be retained in the employ of the Company or any subsidiary.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Costs and Expenses.  All costs and expenses
incurred in administering the Plan shall be borne by IBG LLC.

 

(e)                                  Unfunded Plan.  The Plan shall be
unfunded.  The Company shall not be required to establish any special or
separate fund nor to make any other segregation of assets to assure the payment
of any Award under the Plan.

 

(f)                                   Withholding Taxes.  The Company is
authorized to withhold from any Award granted and any payment relating to an
Award under the Plan, including from a distribution of Common Stock or any
payroll or other payment to a Participant amounts of withholding and other taxes
due in connection with any transaction involving an Award, and to take such
other action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award.  This authority shall include
authority to withhold or receive shares of Common Stock or other property, to
make payment of an Award net of a Participant’s withholding taxes and other tax
obligations and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations.  Withholding of taxes in the form of shares of
Common Stock issued pursuant to an Award (including any net payments) shall not
occur at a rate that exceeds the minimum required statutory federal and state
withholding rates.

 

(g)                                  Limits on Transferability.  No Awards under
the Plan nor any rights or interests therein shall be pledged, encumbered, or
hypothecated to, or in favor of, or subject to any lien, obligation, or
liability of a Participant to, any party, other than the Company or any
subsidiary, nor shall such Awards or any rights or interests therein be
assignable or transferable by the recipient thereof except, in the event of the
recipient’s death, to his designated beneficiary as hereinafter provided, or by
will or the laws of descent and distribution. During the lifetime of the
recipient, Awards under the Plan requiring exercise shall be exercisable only by
such recipient or by the guardian or legal representative of such recipient. 
Notwithstanding the foregoing, the Committee may, in its discretion, provide
that Awards granted pursuant to the Plan be transferable, without consideration,
to a Participant’s immediate family members (i.e., children, grandchildren or
spouse), to trusts for the benefit of such immediate family members and to
partnerships in which such family members are the only partners.  The Committee
may impose such terms and conditions on such transferability as it may deem
appropriate.

 

(h)                                 Beneficiary.  Any payments on account of
Awards under the Plan to a deceased Participant shall be paid to such
beneficiary as has been designated by the Participant in writing to the
Secretary of the Company or, in the absence of such designation, according to
the Participant’s will or the laws of descent and distribution.

 

(i)                                     Nature of Benefits.  Awards under the
Plan, and payments made pursuant thereto, are not a part of salary or base
compensation.

 

(j)                                    No Fractional Shares.  No fractional
shares of Common Stock shall be issued or delivered pursuant to the Plan or any
Award.  In the case of Awards to Participants, the Committee shall determine
whether cash or other property shall be

 

7

--------------------------------------------------------------------------------


 

issued or paid in lieu of such fractional shares, or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

 

(k)                                 Compliance with Legal Requirements.

 

(i)                                     The obligation of the Company to issue
shares of Common Stock hereunder shall be subject to the satisfaction of all
applicable legal and securities exchange requirements, including, without
limitation, the provisions of the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended.  The Company shall endeavor to
satisfy all such requirements in such a manner to permit the issuance and
delivery of shares of Common Stock under the Plan.

 

(ii)                                  The Committee may require, as a condition
to the right to receive shares of Common Stock pursuant to any Award, that the
Company receive from the Participant, at the time any such Award is exercised,
vests or any applicable restrictions lapse, representations, warranties and
agreements to the effect that the shares are being purchased or acquired by the
Participant for investment only and without any present intention to sell or
otherwise distribute such shares and that the Participant will not dispose of
such shares in transactions which, in the opinion of counsel to the Company,
would violate the registration provisions of the Securities Act of 1933, as then
amended, and the rules and regulations thereunder.  The certificates issued to
evidence such shares shall bear appropriate legends summarizing such
restrictions on the disposition thereof.

 

(l)                                     Discretion.  In exercising, or declining
to exercise, any grant of authority or discretion hereunder, the Committee may
consider or ignore such factors or circumstances and may accord such weight to
such factors and circumstances as the Committee alone and in its sole judgment
deems appropriate and without regard to the effect such exercise, or declining
to exercise such grant of authority or discretion, would have upon the affected
Participant, any other Participant, any employee, the Company, any Subsidiary,
any stockholder or any other person.

 

(m)                             Repricing of Awards.  Notwithstanding anything
to the contrary herein, the repricing of outstanding Awards shall be prohibited
unless approved by the Company’s shareholders.

 

AMENDMENT OR TERMINATION OF THE PLAN.  The Board of Directors of the Company,
without the consent of any Participant, may at any time terminate or from time
to time amend the Plan in whole or in part; provided, however, that, subject to
Section 6 hereof, no such action shall materially and adversely affect any
rights or obligations with respect to any Awards theretofore made under the
Plan; and provided, further, that no amendment, without approval of the holders
of Common Stock by an affirmative vote of a majority of the shares of Common
Stock voted thereon in person or by proxy, shall (i) increase the aggregate
number of shares

 

8

--------------------------------------------------------------------------------


 

subject to the Plan (other than increases pursuant to Section 6 hereof),
(ii) extend the maximum term of Awards under the Plan or the Plan itself,
(iii) decrease the price at which SARs may be granted under the Plan (other than
decreases pursuant to Section 6 hereof) to less than Fair Market Value at the
time of grant, or (iv) make any other change that would require stockholder
approval pursuant to the terms of the Plan or under any regulatory requirement
applicable to the Plan (including as necessary to comply with any applicable
stock exchange listing requirement).  Subject to Section 6 hereof, with the
consent of the Participants affected, the Committee may amend outstanding
agreements evidencing Awards under the Plan in any manner not inconsistent with
the terms of the Plan.

 

EFFECTIVE DATE AND TERM OF PLAN.  The Plan shall become effective when adopted
by the Board of Directors, provided that the Plan is approved by the
stockholders of the Company at the annual meeting of stockholders next following
the adoption of the Plan by the Board of Directors, and no Award shall become
exercisable, realizable or vested prior to such annual meeting.  If the Plan is
not so approved by the stockholders at the next annual meeting, all Awards
theretofore granted shall be null and void.  The Plan shall terminate at the
close of business on the tenth anniversary of the date the Plan was adopted by
the Board of Directors, unless sooner terminated by action of the Board of
Directors of the Company. No Award may be granted hereunder after termination of
the Plan, but such termination shall not affect the validity of any Award then
outstanding.

 

LAW GOVERNING.  The validity and construction of the Plan and any agreements
entered into thereunder shall be governed by the laws of the State of Delaware
without giving effect to principles of conflict of laws.

 

9

--------------------------------------------------------------------------------
